Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated August 26, 2020, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed August 26, 2020 have been considered.


Claim Objections

 	Claims 5-10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 18, the phrase “in a first direction” is unclear.  It is unclear whether the first direction is directed to the arrangement of the connection of the memory cell to the first and second wiring “in the first direction”; or, whether it is directed to a second wiring arranged “in the first direction”.
 	In claim 18, the phrase “stacked each other” is unclear.  Please correct.
 	Claims 19 and 20 are rejected because they depend on the indefiniteness of the claim from which they depend.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savransky et al. [US Patent Application # 20090159867].
a memory device [pars. 0011, 0029-0034], comprising: a first wiring extending in a first direction [one of row line – par. 0034]; a second wiring extending in a second direction that intersects the first direction [one of column line/ bit line – pars. 0029-0034]; a memory cell [memory element – pars. 0030-0034] between the first wiring and the second wiring, the memory cell including a resistive memory element [18 or memory element – par. 0030] and a switching element [select device – par. 0030] that are connected in series between the first wiring and the second wiring [in the case of an NMOS transistor used as a select device, the memory element is connected between the drain of the NMOS transistor and the column line – par. 0034]; and an insulating region [14a/b and 12] surrounding side surfaces of the memory cell, wherein the insulating region includes a first insulating part [12] adjacent to a side surface of the resistive memory element and a second insulating [14a/b] part adjacent to a side surface of the switching element [10 is connected to portion of the select device], and the second insulating part has a thermal conductivity that is greater than that of the first insulating part [pars. 0013-0014].  The Savransky et al. indicated that the memory cell 10 is arranged in rows and columns.  It is noted that bitlines and wordlines are inherent in forming the rows and columns structure.  Additionally, it can be viewed that the arrangement of the insulation layers surrounds the resistive memory element 18 in the z-direction which is parallel to the x-y plane where the rows and columns lines are arranged.
With respect to claim 2, Savransky et al. disclose the first insulating part surrounds the resistive memory element in a plane parallel to the first and second directions.  It can be viewed that the arrangement of the insulation layers surrounds the resistive memory element 18 in the z-direction which is parallel to the x-y plane where the rows and columns lines are arranged.
With respect to claim 3, Savransky et al. disclose the second insulating part is adjacent to only one side surface of the switching element.  It is noted that, in the case of an NMOS transistor being the select device, the stated second insulating part is only coupled to the drain of the transistor – not to both the source and drain of the transistor.
With respect to claim 4, Savransky et al. disclose the second insulating part surrounds the switching element in a plane parallel to the first and second directions.  It can be viewed that the arrangement of the 
With respect to claim 11, Savransky et al. disclose the first insulating part is silicon nitride.  Par. 0013.
With respect to claim 17, Savransky et al. disclose when the switching element is turned on, a write or read operation can be carried out on the resistive memory element.  See pars. 0030-0033.


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 5, the second insulating part is adjacent to all side surfaces of the switching element.
-with respect to claim 6, the switching element is on an upper layer side of the resistive memory element, and
the second insulating part includes a part that extends beyond an upper end of the side surface of the switching
element.
-with respect to claim 10, a heat sink part connected to an end surface of the second insulating part, the heat sink 
part having a thermal conductivity which is greater than the thermal conductivity of the second insulating part.
-with respect to claim 12, the second insulating part is aluminum nitride or a silicon carbide.
-with respect to claim 13, the second insulating part is silicon carbide.
-with respect to claim 14, the first insulating part is silicon nitride, and the second insulating part is aluminum 
nitride or silicon carbide.
-with respect to claim 15, the resistive memory element is a magnetoresistance effect element.
-with respect to claim 16, when a voltage applied across the terminals of the switching element increases to a first 
voltage, the switching element is turned on from an OFF state, and when the voltage applied across the terminals 
of the switching element decreases to a second voltage lower than the first voltage, the switching element is 


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 8, 2021